DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 08/09/2021 is accepted and entered.
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 11, that Bewick-Sonntag does not indicate how channels should be arranged relative to the tapered absorbent core or such that a center segment of the absorbent material contains the same or more total amount of absorbent material than the side segments. Applicant argues that the combination of Wirtz/Bewick-Sonntag could result in a center segment that includes less total amount of absorbent than the side segments, because the center segment of Wirtz is narrower than the side segments. However, Bewick-Sonntag clearly states that “more absorbent is disposed near the center of the absorbent article” (¶ [0140]). Since one of ordinary skill in the art would recognize that more absorbent in the center of an absorbent article is desirable because the center of an absorbent article receives the majority of a fluid insult, one of ordinary skill would recognize that combining Wirtz with Bewick-Sonntag would result in a center section that has been modified to be thick enough to have more absorbent within the center section than within the side sections. Since Bewick-Sonntag indicates there is more absorbent in the center, rather than simply that the center is thicker than the side segments, there is no reason to believe that the combination of 
Regarding Claims 27 and 28, Applicant argues that Wirtz does not establish that the distance between the channels is a result-effective variable and does not establish that optimizing this variable would have resulted in a wider center segment. However, Wirtz teaches the benefits of varying the shape of the absorbent core, which can be extended to include varying the widths of the segments of the absorbent core when the core is segmented by channels. Since Wirtz teaches that varying the shape of the absorbent core results in absorbent cores that are more functional for different uses, one of ordinary skill would recognize that changing the shape of the absorbent core and the distance between the channels would allow the absorbent article to serve specific purposes, thus being a result effective variable. Since the segments can be modified as such, one of ordinary skill in the art would recognize that a wider center segment compared to the side segments would be beneficial to receive large insults in the center region, such as for an overnight menstrual pad. Therefore, there is sufficient motivation to modify Wirtz/Bewick-Sonntag to have a wider center segment than the side segments.
Regarding Claims 29 and 30, Applicant’s arguments are moot as the claims are not rejected in view of Wirtz/Bewick-Sonntag but instead in view of Wirtz/Fujioka, as set forth below.
Applicant did not specifically argue the other dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-9, 12, 15, 18, 19, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al (US 2014/0005625) in view of Bewick-Sonntag et al (US 2017/0119594).
Regarding Claim 1, Wirtz discloses an absorbent article (¶ [0037]) comprising an absorbent core (Figs. 15 and 16, ¶ [0037]) sandwiched between a liquid-permeable topsheet and a liquid-impermeable backsheet (¶ [0037]), said article being arranged along a longitudinal axis (left-right direction in Fig. 15) and a transversal axis (top-bottom direction in Fig. 15) extending in a perpendicular direction in relation to the longitudinal axis (as seen in Fig. 15) and said article comprising a front portion, a back portion, and a crotch portion (Fig. 1 shows the absorbent core divided into a front portion, a back portion, and a crotch portion),
	wherein said absorbent core (28, Figs. 15 and 16) comprises an absorbent component (see Image 1) enclosed by a core cover comprising an upper and a lower side (see Image 1), and sealing arrangement for joining said upper and lower sides and comprising two channel sealings (11, Figs. 15 and 16) extending along said longitudinal axis in the crotch portion (as seen in Fig. 15), defining a first channel sealing width and a second channel sealing width (as seen in Fig. 16, each channel sealing has a width), and
	also comprising two side seams along the side of said core (¶ [0052] and alternate core construction that is not shown in the figures is the sandwich method, 
	wherein a center segment having a first width a1 is defined in the absorbent component (see Image 2) between the channel sealings and two side segments each having a second width a2 are defined in the absorbent component outside each channel sealing (see Image 2), 
	wherein a third width b1 (see Image 2) is defined between the channel sealings (11, Fig. 16) and a fourth width b2 (see Image 2) is defined between a channel sealing (11, Fig. 16) and a side seam (Fig. 16 does not show the side seams of the sandwich structure of the core wrap; the edge of the core wrap is being used as the side seam in Image 2).

    PNG
    media_image1.png
    197
    497
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 16 of Wirtz

    PNG
    media_image2.png
    206
    515
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 16 of Wirtz

	Since the figures of Wirtz are not described as being drawn to scale, the ratio of a1:b2 and a2:b2 cannot be determined. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Wirtz by changing the lengths of the absorbent components and the absorbent core as a whole to result in the ratio a1:b1 being greater than a2:b2. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also discloses (¶ [0122-0125]) that the distance between channels can be varied, which can result in a change in a1. Therefore, the width of the various sections of the absorbent core is considered a result effective variable. This is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Bewick-Sonntag teaches an absorbent article, thus being in the same field of endeavor, with a profiled absorbent core that has more absorbent disposed in the thicker center of the absorbent article, and less absorbent disposed in the tapered edges of the article (¶ [0140]). This profiling is known in the art, to ensure that the area 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent component of Wirtz to have more absorbent material in the center of the absorbent core and less absorbent material on the edges of the absorbent core, as taught by Bewick-Sonntag (¶ [0140]) to adequately manage liquid insults to the absorbent article. This is further motivated by Wirtz, who indicates that the basis weight of the SAP in the article can be varied to deposit more SAP along the longitudinal centerline relative to the side of the core (¶ [0075]). Adjusting both the thickness and the basis weight of the article ensures the article provides enough absorbency to the user.
	Regarding Claim 2, Wirtz/Bewick-Sonntag is silent whether the absorbent article is configured so that 33-41% by weight of the total amount of absorbent material in the crotch portion is in the center segment and 25-33% by weight of the total absorbent material in the crotch portion is in each one of the side segments.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Wirtz/Bewick-Sonntag by changing the lengths of the absorbent components and the absorbent core as a whole and/or to change the basis weights of areas of the absorbent core to result in the claimed absorbent material distribution. Wirtz discloses (¶ [0068, 0075, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article, and also that the basis weight can be varied to deposit more absorbent material along the longitudinal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding Claim 3, Wirtz further discloses said absorbent material in said crotch portion comprises pulp material and superabsorbent material (¶ [0101-0103]).
	Wirtz/Bewick-Sonntag is silent whether the pulp material has a basis weight in the interval of 50-400 g/m2 and said superabsorbent material has a basis weight in the interval of 100-900 g/m2. However, one of ordinary skill in the art would have found it obvious to modify the basis weights of both the pulp and superabsorbent materials to be within the claimed ranges. Wirtz teaches that the basis weights of the materials can be within various ranges and varied along the absorbent article in response to the expected fluid handling requirements (¶ [0075-0076, 0082, 0101-0105]). One of ordinary skill would have found it obvious based on the teachings of Wirtz/Bewick-Sonntag to modify the basis weight of both the pulp and the superabsorbent to be within the claimed ranges, as the basis weight of the materials is considered a result effective variable. This is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5, Wirtz/Bewick-Sonntag is silent whether the ratio of the first width a1 and the third width b1 is in the interval 0.75-0.91 and the ratio of the second width a2 and the fourth width b2 is in the interval 0.57-0.71.
However, it would have been obvious to modify the absorbent core of Wirtz/Bewick-Sonntag by changing the lengths of the absorbent components and the absorbent core as a whole to result in the ratio a1:b1 being within the interval 0.75-0.91 and the ratio a2:b2 being within the interval 0.57-0.41. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also discloses (¶ [0122-0125]) that the distance between channels can be varied, which can result in a change in a1. Therefore, the width of the various sections of the absorbent core is considered a result effective variable. This is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 6, Wirtz/Bewick-Sonntag is silent whether said first, second, third, and fourth widths are configured so that b1<b2*2 and a1<a2*2.
However, it would have been obvious to modify the absorbent core of Wirtz/Bewick-Sonntag by changing the lengths of the absorbent components and the absorbent core as a whole to result in the b1<b2*2 and a1<a2*2. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also discloses (¶ [0122-0125]) that the distance between channels can be varied, which can result in a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding Claims 7 and 8, Wirtz further discloses each one of said channel sealings (11, Figs. 15 and 16) which is between 5-50% of the total length of said article, or between 10-60% of the length of the absorbent core (¶ [0116]).
	Regarding Claim 9, Wirtz/Bewick-Sonntag is silent whether the position of the channel sealings (11, Fig. 16) along the longitudinal direction of the article is arranged so that the distance between the front edge of the article and the front edge of each channel is between 15-40% of the total length of the article.
	However, it would have been obvious to modify the absorbent core of Wirtz/Bewick-Sonntag by changing the distance between the front edge of the article and the front edge of each channel. Wirtz discloses that the smallest distance between a channel and the nearest transverse edge is at least 5% of the length of the absorbent layer, but that these distances can be modified to prevent leakage (¶ [0123]). Therefore, the distance between the front edge of the article and the front edge of the channels is considered a result effective variable. This is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12, Wirtz further discloses said absorbent component is configured with an ability to expand on wetting and displaying a first volume in dry condition and a second volume in completely expanded wet condition, the second volume being greater than the first volume (¶ [0004, 0072, 0112]).
	Regarding Claim 15, Wirtz further discloses said absorbent core (28, Fig. 15) is generally rectangular (as seen in Fig. 15).
	Regarding Claim 18, Wirtz further discloses said channel sealings (11, Fig. 16) are positioned within two corresponding channels which constitute sections of the absorbent core which are generally free from absorbent material (the channel sealings are the bonds joining the two substrates together, and the channels are the areas void of material above the sealings; ¶ [0111-0118]).
	Regarding Claim 19, Wirtz further discloses the sealing arrangement is constituted by a welding pattern produced by means of a thermo sealing method (¶ [0118], heat bonding can be used to form the seals, and therefore this bonding will form a welding pattern even if it is one solid weld).
	Regarding Claim 24, Wirtz further discloses the first channel sealing width is a first effective channel sealing width and the second channel sealing width is a second effective channel sealing width, said effective channel sealing widths being defined as the extension of said channel sealings in the transverse direction of the article, along any cross-section of the crotch portion (one channel sealing defines the first effective sealing width and the other channel sealing defines the second effective sealing width), and wherein the side seams (not shown in figures) defines a third and fourth effective width, respectively, along said crotch portion and defining a fifth and sixth effective width 
	Wirtz/Bewick-Sonntag is silent whether the sum of said first to sixth effective widths in a transversal direction is generally constant along said core.
	However, one of ordinary skill in the art would find it obvious that the sum of the first to sixth effective widths in the transversal direction is generally constant along the core. Uniform seal widths are known in the art, and it would have been obvious to one of ordinary skill in the art to have the side seals and channel seals of Wirtz/Bewick-Sonntag have the same width through the entirety of the absorbent article rather than modifying the width of the seals along the longitudinal direction.
Regarding Claim 25, Wirtz discloses an absorbent core for an absorbent article, said absorbent core (28, Figs. 15 and 16) comprises an absorbent component (see Image 1) enclosed by a core cover comprising an upper and a lower side (see Image 1), and sealing arrangement for joining said upper and lower sides and comprising two channel sealings (11, Figs. 15 and 16) extending along a longitudinal axis in a crotch portion (as seen in Fig. 15), defining a first channel sealing width and a second channel sealing width (as seen in Fig. 16, each channel sealing has a width), and
	also comprising two side seams along the side of said core (¶ [0052] and alternate core construction that is not shown in the figures is the sandwich method, 
	wherein a center segment having a first width a1 is defined in the absorbent component (see Image 2) between the channel sealings and two side segments each having a second width a2 are defined in the absorbent component outside each channel sealing (see Image 2), 
	wherein a third width b1 (see Image 2) is defined between the channel sealings (11, Fig. 16) and a fourth width b2 (see Image 2) is defined between a channel sealing (11, Fig. 16) and a side seam (Fig. 16 does not show the side seams of the sandwich structure of the core wrap; the edge of the core wrap is being used as the side seam in Image 2).
	Wirtz does not explicitly state whether the absorbent component is formed so that the total amount of absorbent material in the center segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments, and whether the ratio of the first width a1 and the third width b1 is greater than the ratio of the second width a2 and the fourth width b2.
	However, in the event that the ratio of a1:b2 is not greater than the ratio of a2:b2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Wirtz by changing the lengths of the absorbent components and the absorbent core as a whole to result in the ratio a1:b1 being greater than a2:b2. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also discloses (¶ [0122-0125]) that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Bewick-Sonntag teaches an absorbent article, thus being in the same field of endeavor, with a profiled absorbent core that has more absorbent disposed in the thicker center of the absorbent article, and less absorbent disposed in the tapered edges of the article (¶ [0140]). This profiling is known in the art, to ensure that the area most commonly insulted by liquids has more absorbent capacity than areas that are not commonly insulted by liquids (¶ [0140]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent component of Wirtz to have more absorbent material in the center of the absorbent core and less absorbent material on the edges of the absorbent core, as taught by Bewick-Sonntag (¶ [0140]) to adequately manage liquid insults to the absorbent article. This is further motivated by Wirtz, who indicates that the basis weight of the SAP in the article can be varied to deposit more SAP along the longitudinal centerline relative to the side of the core (¶ [0075]). Adjusting both the thickness and the basis weight of the article ensures the article provides enough absorbency to the user.
	Regarding Claims 27 and 28, Wirtz/Bewick-Sonntag is silent whether said first width (a1) and said second width (a2) are configured so that a1>a2.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al (US 2014/0005625) in view of Bewick-Sonntag et al (US 2017/0119594) further in view of Arizti et al (US 2014/0163503).
Regarding Claim 10, Wirtz/Bewick-Sonntag is silent whether said core is constituted by one single core layer.
Arizti teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core (28, Fig. 2) constituted by one single core layer (as seen in Fig. 2, there is only one layer of absorbent material (60, Fig. 2) within the absorbent layer (28, Fig. 2). 
Therefore, it would have been obvious to substitute the double layered absorbent core of Wirtz/Bewick-Sonntag for the single layer absorbent core of Arizti, as is shown in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al (US 2014/0005625) in view of Bewick-Sonntag et al (US 2017/0119594) further in view of Drevik (US 2013/0138070).
Regarding Claim 13, Wirtz/Bewick-Sonntag is silent whether the center segment after wetting has a greater stiffness than in dry condition and thus forms a forming element in the absorbent article.
Drevik teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core that consists of a stiffened portion that becomes stiff upon wetting (¶ [0013]). This allows the device to remain in place even after the article becomes wet (¶ [0011-0013]).
Therefore, it would have been obvious to modify the center segment of the absorbent core to have a greater stiffness after wetting than in the dry condition to form a forming element in the absorbent article to allow the device to remain in proper position after wetting (as motivated by Drevik ¶ [0011-0013]).
Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al (US 2014/0005625) in view of Bewick-Sonntag et al (US 2017/0119594) further in view of Xu et al (US 2014/0088535).
Regarding Claim 20, Wirtz/Bewick-Sonntag is silent whether the welding pattern comprises a plurality of welding spots arranged in the form of a first row in which the welding spots extend along a first axis and a second row in which the welding spots 
Xu teaches an absorbent article, thus being in the same field of endeavor, with thermo sealed bonds (¶ [0027, 0044]) arranged with two rows each extending along an axis, wherein the first and second axes define a first angle in relation to each other (see Image 3).

    PNG
    media_image3.png
    334
    435
    media_image3.png
    Greyscale

Image 3: Annotated Fig. 4C of Xu
Therefore, it would have been obvious to simply substitute the bonding pattern of Wirtz/Bewick-Sonntag to for the bonding pattern of Xu, as Xu shows the bonding pattern to have been known in the art to create a bond between two layers of an absorbent article. 
Regarding Claim 21, Wirtz/Bewick-Sonntag/Xu is silent whether the first angle is between 45-130 degrees.
However, it would have been obvious to modify the device of Wirtz/Bewick-Sonntag/Xu to have a first angle of between 45 and 130 degrees since it has been held 
Regarding Claim 23, Wirtz/Bewick-Sonntag/Xu is silent whether said first axis defines a second angle with reference to said longitudinal axis which is within the interval 30-60 degrees.
However, it would have been obvious to modify the device of Wirtz/Bewick-Sonntag/Xu to have a second angle within the interval of 30-60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wirtz/Bewick-Sonntag/Xu would not operate differently with the claimed angle and the claimed angle will result in a functional bonding pattern. Further, applicant places no criticality on the range claimed, indicating .
Claims 1, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al (US 2014/0005625) in view of Fujioka et al (US 6423046).
Regarding Claim 1, Wirtz discloses an absorbent article (¶ [0037]) comprising an absorbent core (Figs. 15 and 16, ¶ [0037]) sandwiched between a liquid-permeable topsheet and a liquid-impermeable backsheet (¶ [0037]), said article being arranged along a longitudinal axis (left-right direction in Fig. 15) and a transversal axis (top-bottom direction in Fig. 15) extending in a perpendicular direction in relation to the longitudinal axis (as seen in Fig. 15) and said article comprising a front portion, a back portion, and a crotch portion (Fig. 1 shows the absorbent core divided into a front portion, a back portion, and a crotch portion),
	wherein said absorbent core (28, Figs. 15 and 16) comprises an absorbent component (see Image 1) enclosed by a core cover comprising an upper and a lower side (see Image 1), and sealing arrangement for joining said upper and lower sides and comprising two channel sealings (11, Figs. 15 and 16) extending along said longitudinal axis in the crotch portion (as seen in Fig. 15), defining a first channel sealing width and a second channel sealing width (as seen in Fig. 16, each channel sealing has a width), and
	also comprising two side seams along the side of said core (¶ [0052] and alternate core construction that is not shown in the figures is the sandwich method, 
	wherein a center segment having a first width a1 is defined in the absorbent component (see Image 2) between the channel sealings and two side segments each having a second width a2 are defined in the absorbent component outside each channel sealing (see Image 2), 
	wherein a third width b1 (see Image 2) is defined between the channel sealings (11, Fig. 16) and a fourth width b2 (see Image 2) is defined between a channel sealing (11, Fig. 16) and a side seam (Fig. 16 does not show the side seams of the sandwich structure of the core wrap; the edge of the core wrap is being used as the side seam in Image 2).
	Wirtz does not explicitly state whether the absorbent component is formed so that the total amount of absorbent material in the center segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments, or whether the ratio of the first width a1 and the third width b1 is greater than the ratio of the second width a2 and the fourth width b2
	Since the figures of Wirtz are not described as being drawn to scale, the ratio of a1:b2 and a2:b2 cannot be determined. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Wirtz by changing the lengths of the absorbent components and the absorbent core as a whole to result in the ratio a1:b1 being greater than a2:b2. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Fujioka teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core that is made of crushed pulp and superabsorbent polymers (Col. 3 lines 23-30). The absorbent core is divided into three sections (regions i and ii, Fig. 4A), with the center section (region i, Fig. 4A) the only section comprising superabsorbent polymers (Col. 4 lines 58-67). One of ordinary skill in the art would recognize that the center of an absorbent article is subject to the bulk of the fluid insult applied to the absorbent article. Therefore, one of ordinary skill would also recognize that the most absorbency, and the most absorbent material, would be present within the center in Fujioka. This is further motivated by Wirtz, who indicates that the basis weight of the SAP in the article can be varied to deposit more SAP along the longitudinal centerline relative to the side of the core (¶ [0075]). Adjusting both the thickness and the superabsorbent polymer deposition of the article ensures the article provides enough absorbency to the user.
Therefore, it would have been obvious to modify the absorbent article of Wirtz to have the total amount of absorbent material in the center segment be greater than, or generally equal to, the total amount of absorbent material in each one of the side 
Regarding Claim 25, Wirtz discloses an absorbent core for an absorbent article, said absorbent core (28, Figs. 15 and 16) comprises an absorbent component (see Image 1) enclosed by a core cover comprising an upper and a lower side (see Image 1), and sealing arrangement for joining said upper and lower sides and comprising two channel sealings (11, Figs. 15 and 16) extending along a longitudinal axis in a crotch portion (as seen in Fig. 15), defining a first channel sealing width and a second channel sealing width (as seen in Fig. 16, each channel sealing has a width), and
	also comprising two side seams along the side of said core (¶ [0052] and alternate core construction that is not shown in the figures is the sandwich method, where the first and second substrates that form the core wrap extend outwardly and are sealed along the periphery of the core),
	wherein a center segment having a first width a1 is defined in the absorbent component (see Image 2) between the channel sealings and two side segments each having a second width a2 are defined in the absorbent component outside each channel sealing (see Image 2), 
	wherein a third width b1 (see Image 2) is defined between the channel sealings (11, Fig. 16) and a fourth width b2 (see Image 2) is defined between a channel sealing (11, Fig. 16) and a side seam (Fig. 16 does not show the side seams of the sandwich structure of the core wrap; the edge of the core wrap is being used as the side seam in Image 2).

	However, in the event that the ratio of a1:b2 is not greater than the ratio of a2:b2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Wirtz by changing the lengths of the absorbent components and the absorbent core as a whole to result in the ratio a1:b1 being greater than a2:b2. Wirtz discloses (¶ [0068, 0101]) that the width of the various sections of the absorbent core can be modified based on the requirements of the absorbent article. Wirtz also discloses (¶ [0122-0125]) that the distance between channels can be varied, which can result in a change in a1. Therefore, the width of the various sections of the absorbent core is considered a result effective variable. This is a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Fujioka teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core that is made of crushed pulp and superabsorbent polymers (Col. 3 lines 23-30). The absorbent core is divided into three sections (regions i and ii, Fig. 4A), with the center section (region i, Fig. 4A) the only section comprising superabsorbent polymers (Col. 4 lines 58-67). One of ordinary skill in the art would 
Therefore, it would have been obvious to modify the absorbent article of Wirtz to have the total amount of absorbent material in the center segment be greater than, or generally equal to, the total amount of absorbent material in each one of the side segments. This ensures the article is adequately absorbent in the correct location to absorb fluid insults.
Regarding Claims 29 and 30, Wirtz further discloses in a transversal cross-sectional view of the absorbent article, the center segment has a uniform thickness over at least portions of the center segment and the side segments (as seen in Fig. 16). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781